DETAILED ACTION
1.	Claims 1-12, as filed by Preliminary Amendment on 10/23/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/08/2021 has been considered by the examiner. An initialed copy is attached.


Drawings
4.	The drawings (Figure 1) are objected to for being blurry/pixelated and containing indecipherable text. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/049,787 (reference application; hereinafter App. ‘787). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a process of making a lithium ion battery cathode, the process comprising the step of forming a slurry of an active material, a conductive agent, a binder polymer and a solvent, the solvent being one or more compounds represented by the same Formula 1, 2, and 3 (see instant claim 1 [also recites an “anode” option] & App. ‘787 claim 1); a cathode made by the process of claim 1 (see instant claim 11 & App. ‘787 claim 13); and a lithium ion battery comprising the cathode of claim 11 (see instant claim 12 & App. ‘787 claim 14).
	The primary difference between the two applications is that App. ‘787 further requires that a dispersant be included in the slurry. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated a dispersant when forming a slurry in the instant .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiaxi et al. (CN 101752548 A; an IDS reference, citations in this Office Action are to the English machine translation accessed online from Espacenet).
	As to independent claim 1, Jiaxi teaches a process of making a lithium ion battery cathode or anode (see para. 0016-0017, 0043-0045), the process comprising the step of forming a slurry of an active material (see para. 0040-0041), a conductive 
It is noted that the transitional phrase “consisting essentially of” used in instant claim 1 does not necessarily exclude solvents that are not defined by Formulas 1, 2, 3, or 4 because “consisting essentially of” renders the composition open to the inclusion of unspecified ingredients which do not materially affect the basic and novel characteristics of the composition. See MPEP 2111.03. 
As to claim 2, Jiaxi teaches the process of claim 1 in which the solvent consists of a compound of Formula 1 (see para. 0026: the solvent is N,N-dimethylacetamide).
As to claim 10, Jiaxi teaches the process of claim 1 in which the binder polymer is polyvinylidene fluoride (see para. 0030).
As to claim 11, Jiaxi teaches a cathode or anode made by the process of claim 1 (see para. 0013, 0045). It is noted that claim 11 is a product-by-process claim. Even though Jiaxi does teach the process of claim 1 as currently written, the burden would be on Applicant to show how the cathode or anode product differs when produced by an amended claim process before such a claim could be properly evaluated for novelty or nonobviousness. See MPEP 2113, which includes this guidance: “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.”
Jiaxi teaches a lithium ion battery comprising the cathode or anode of claim 11 (see para. 0045, 0012-0014).
Jiaxi teaches all of the limitations of instant claims 1-2 and 10-12. Therefore, Jiaxi anticipates these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiaxi et al. (CN 101752548 A; citations are to the English translation).
Jiaxi teaches the process of claims 1-2 as described above in the anticipation rejection, but fails to explicitly disclose that the solvent is N,N-dimethylpropionamide [claim 3], that the solvent consists of a compound of Formula 4 [claim 8] in which the solvent is N,N-dimethylbutyramide [claim 9].
	However, propionamide [claim 3] and butyramide [claims 8-9] are structurally similar to acetamide disclosed by Jiaxi (see para. 0026: preferably, the solvent is N,N-dimethylacetamide) and they are all polar solvents (chemical structures drawn below).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09 and 2144.08. Thus, it would have been obvious to a person skilled in the art to reach the solvent compounds recited in claims 3 and 8-9 by combining the teachings of Jiaxi with common chemical knowledge.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	       
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	      
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The chemical structures shown here were drawn in the computer program ChemDraw Professional using its “Convert Name to Structure” feature.


10.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiaxi et al. (CN 101752548 A; an IDS reference, citations are to the translation PDF), in view of Kobayashi et al. (WO 2016/031562 A1; citations in this Office Action are to its corresponding English document US 2017/0226365 A1, which is Cite No. 2 of US Patent Applications Publications on Applicant’s IDS).
	As to claims 4-5, Jiaxi teaches the process of claim 1 as described above in the anticipation rejection, but fails to explicitly disclose that the solvent consists of a compound of Formula 2 [claim 4] in which the solvent is N,N-diethyl acetamide [claim 5].

Kobayashi, in analogous art of an electrode slurry coating liquid (see para. 0001-0002, 0161), teaches N,N-diethylacetamide as a specific example of polar solvent for the coating liquid (see para. 0071; this is a compound of Formula 2). Kobayashi also teaches N,N-dimethylacetamide as a polar solvent (see para. 0071).
Therefore, in view of the teaching of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the process taught by Jiaxi by incorporating the N,N-diethylacetamide solvent taught by Kobayashi to arrive at the claimed invention because Jiaxi suggests that the solvent may selected from conventional solvents as long as it can dissolve the dispersant, preferably N,N-dimethylacetamide (see Jiaxi para. 0026). Kobayashi clearly teaches N,N-diethylacetamide (a compound of Formula 2) and N,N-dimethylacetamide (a compound of Formula 1 and a preferred solvent in Jiaxi) (see Kobayashi para. 0071). Obviousness is supported by KSR rationale (B): simple substitution of known element (in this case, solvent) for another to obain predictable results. See MPEP 2141 III. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed solvent for the claimed process with a reasonable expectation of success for producing an electrode for a lithium ion battery (see Kobayashi para. 0042, 0066, 0106) and would expect such a process to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 6-7, Jiaxi teaches the process of claim 1 as described above in the anticipation rejection, and Kobayashi teaches a solvent consisting of a compound of Formula 3 [claim 6] in which the solvent is 3-methoxy-N,N-dimethyl propionamide [claim 7] (see Kobayashi para. 0019, 0071: one polar solvent is β-alkoxypropionamide, which methoxy” is selected as the “alkoxy” group in Kobayashi, so β-methoxypropionamide, it has a similar chemical structure to the claimed solvent 3-methoxy-N,N-dimethyl propionamide. The difference is two methyl groups bound to nitrogen instead of two hydrogen atoms (see structures drawn below). 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  See MPEP 2144.09 and 2144.08. It would have been obvious to a person skilled in the art to reach the solvent compounds recited in claims 6-7 by combining the teachings of Jiaxi, Kobayashi and common chemical knowledge.
The chemical structures shown above were drawn in the computer program ChemDraw Professional using its “Convert Name to Structure” feature.


Examiner’s Note
11.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific .  


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cite on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.





/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 11, 2021